Citation Nr: 0014696	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-10 130A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1997 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for a seizure disorder and claim for non-service-
connected pension benefits.


FINDINGS OF FACT

1.  It is likely that the veteran had a pre-existing seizure 
disorder that worsened during military service.

2.  Notice of the February 1997 decision was issued on 
March 10, 1997.

3.  A notice of disagreement with the February 1997 denial of 
non-service-connected pension benefits was received from the 
veteran on February 13, 1998.

4.  A statement of the case that addressed the denial of non-
service-connected pension benefits was issued on July 9, 
1998.

5.  No timely substantive appeal was received by the RO as to 
the February 1997 denial of non-service-connected pension 
benefits.


CONCLUSIONS OF LAW

1.  The veteran has a seizure disorder that was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991); 38 C.F.R. § 3.306 (1999).

2.  The veteran is statutorily barred from appealing a 
February 1997 denial of non-service-connected pension 
benefits.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

The veteran and his representative allege that the veteran 
had a pre-existing seizure disorder that was aggravated by 
his military service.  The veteran and his representative 
also request that the veteran be afforded the benefit of the 
doubt.

Because, as will be discussed below, the veteran's seizure 
disorder pre-existed military service, the Board's analysis 
will focus on aggravation.  Controlling law and regulations 
provide that pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The Board finds that, with application of the 
benefit-of-the-doubt doctrine, a grant of service connection 
for a seizure disorder is warranted.  

Service medical records and letters from private physicians, 
while negative for complaints, diagnoses, and/or treatment 
for a seizure disorder, refer to a problem with fainting 
spells and passing out.  Specifically, a February 1966 letter 
from Henry A. Brandt, M.D., shows that the veteran had been 
evaluated because of problems with his memory and speech, as 
well as with "his face drawing up."  It was noted that 
neurological and Electroencephalogram (EEG) examinations were 
normal and that the veteran's difficulty was probably 
emotional.  It was also reported that the veteran was fearful 
of traveling any distant because he was afraid of passing 
out.  A November 1966 consultation sheet from a mental health 
clinic, after including the veteran's history of passing out, 
included a diagnosis of immature personality disorder.  A 
January 1966 pre-induction examination report shows that the 
examiner had talked with Dr. Brandt and again reported some 
of the findings made in Dr. Brandt's February 1966 letter.  A 
September 1967 letter from A. F. Williams, M.D., shows that, 
in September 1962 and February 1966, he had seen the veteran 
after complaints of fainting and that the veteran had been 
taking Dilantin.  At his October 1967 induction examination, 
the veteran reported a history of dizziness and fainting 
spells.  On the occasion of his July 1969 separation 
examination, it was reported that he had had a five-year 
history of dizziness accompanied by fainting. 

In November 1996, a VA examiner concluded that the veteran 
had episodic alterations in consciousness of unclear cause 
preceding military service, and bilateral sensory disturbance 
in the V3 territory of the face of an unclear cause.  In 
April 1998, a VA examiner diagnosed possible psychomotor 
epilepsy.

Gerald M. Blum, M.D., in a July 1998 Social Security 
Administration examination report, after noting the veteran's 
history and treatment, diagnosed the veteran with a seizure 
disorder.  Similarly, in a September 1998 letter, Lonnie 
MacDonald, M.D., discussed the veteran's medical history--
before, during, and after military service, including 
specific references to findings made by examiners at those 
times.  Dr. MacDonald reported that the veteran had had an 
attention deficit disorder co-morbid with a seizure disorder.  
It was felt that military personnel were not sufficiently 
aware of the veteran's condition during service.  It was 
concluded that the veteran had a disorder prior to service 
which progressed during service.  Dr. MacDonald concluded 
that the veteran's service experience aggravated his 
disorder.  

Margaret B. Kinder, Ph.D., in an October 1990 evaluation, 
repeatedly referred to the veteran's currently disability, 
chronic grand mal and/or petite mal seizures.  As to his 
military service, Dr. Kinder reported that the veteran sought 
treatment for passing-out spells, but was not medicated, even 
though the physicians were aware that not long before service 
he had been treated with seizure medicines for control of the 
episodes he experienced.  As a result, Dr. Kinder opined that 
the veteran's problem worsened during service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated that the Board may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Significantly, the record on 
appeal is devoid of any medical opinion to contradict the 
above-noted private opinions--i.e., that the veteran 
currently has a disease process diagnosed as a seizure 
disorder, that this seizure disorder pre-existed military 
service, and that it was aggravated by the veteran's military 
service.  Accordingly, the Board finds that the medical 
evidence strongly suggesting a worsening of a seizure 
disorder during military service is at least in relative 
equipoise with the absence of clearly noted findings in 
service.  In other words, with a retrospective view of the 
available record, clinicians have now opined that the veteran 
had a seizure disorder before service that worsened during 
his time on active military duty.  Under such circumstances, 
and granting the veteran the benefit of the doubt in this 
matter, the Board concludes that the evidence supports a 
grant of service connection for a seizure disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.306 
(1999).  This is especially so given the medical findings of 
worsening and the provisions of § 3.306 that require clear 
and unmistakable evidence to rebut the presumption of 
aggravation.  

Non-Service-Connected Pension

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that, as to the claim 
for non-service-connected pension benefits, the veteran did 
not timely file a substantive appeal.  He was not granted an 
extension of time to file, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would have extended the time for filing.  
Specifically, the record shows that, in February 1997, the RO 
denied non-service-connected pension benefits.  Written 
notice was sent to the veteran on March 10, 1997.  The 
veteran thereafter filed a timely NOD on February 13, 1998.  
A SOC was issued on July 9, 1998.  On July 24, 1998, a VA 
Form 9 was received, but it did not include any allegation of 
error as to the denial of entitlement to non-service-
connected pension benefits.  

Even when a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  It "should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When the 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  The Board recognizes that the 
veteran's representative subsequently filed additional 
statements with the RO, including an April 1999 statement 
which might be construed as a substantive appeal as to this 
issue.  However, this presentation was submitted well after 
the time period for filing a substantive appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§§ 20.302(c), 20.305 (1999).  Consequently, the Board finds 
that, absent a timely filed substantive appeal, the veteran 
is statutorily barred from appealing the February 1997 denial 
of non-service-connected pension benefits.  The Board does 
not have jurisdiction to consider an appeal from this denial.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

Service connection for a seizure disorder is granted.

The appeal of the February 1997 denial of non-service-
connected pension benefits is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

